DETAILED ACTION
Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 13 October 2020 has been entered. Claims 1-14 remain pending in the application.

Claim Objections
Claim 7 is objected to because of the following informalities:  the recitation “at first inlet” in line 4 should read “a first inlet”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinette (U.S. Patent 7,182,100).
Regarding claim 1, Pinette discloses a valve assembly 10 comprising:
a valve enclosure 12 comprising:
at least one outlet 44 having a first outlet portion (at the base of 46) substantially perpendicular to a second outlet portion (at 32) (perpendicular relationship shown in FIG. 2, as the first outlet portion, at base of 46, is open facing the horizontal plane as water flows from right to left in FIG. 2 and the second outlet portion, 32, is open facing the vertical plane as water flows downward in FIG. 2), at least one inlet 14 having a first inlet portion (at the top of 76) substantially perpendicular to a second inlet portion (at the bottom of 14) (perpendicular relationship exists as 14 can be bisected vertically, and a horizontal plane crosses through the end of 76, thus a portion of the first inlet portion is substantially perpendicular to the second inlet portion), and a valve cavity (inside 12) including a ball valve 86 in fluid communication with the at least one outlet and the at least one inlet, wherein the ball valve comprises an inlet orifice 90/92 and an outlet orifice 88/89, with the inlet orifice and the outlet orifice configured to be perpendicular to the second inlet portion and to the second outlet portion, respectively (as seen in FIG. 1 and 5): and
an interchangeable housing 38/82 configured to surround the valve enclosure (FIG. 1, 2, 5; Col. 3 line 6-Col. 4 line 12).
Regarding claim 2, Pinette discloses the interchangeable housing entirely covers the valve enclosure (FIG. 1, 2).
Regarding claim 3, Pinette discloses the interchangeable housing comprises one or more parts (FIG. 1, 2, 6).
Regarding claim 4, Pinette discloses the interchangeable housing has a first part 82 with a first side and a first top opening (bottom hole sitting atop 38) and a second part 38 with a second side and a second top opening (at 46) wherein the first top opening is attached (via 38) to the second top opening forming a top hole 46 (FIG. 2).
Top, bottom, and sides are all relative.  The apparatus can be rotated such that certain elements appear on the top, bottom, or side.
Regarding claim 5, Pinette discloses a spout 44 inserted in the top hole (FIG. 2).
Regarding claim 6, Pinette discloses a handle 94 attached to a side of the interchangeable housing (FIG. 1, 2, 5).
Regarding claim 7, Pinette discloses a side-mounted ball valve assembly 10 on a faucet or dispenser, comprising:
a valve enclosure 12 comprising at least one outlet 44 having a first outlet portion (at base of 46) substantially perpendicular to a second outlet portion (at 32) (perpendicular relationship shown in FIG. 2, as the first outlet portion, at base of 46, is open facing the horizontal plane as water flows from right to left in FIG. 2 and the second outlet portion, 32, is open facing the vertical plane as water flows downward in FIG. 2), a first inlet 14 having a first inlet portion (at top of 76) substantially perpendicular to a second inlet portion (at the bottom of 14) (perpendicular relationship exists as 14 can be bisected vertically, and a horizontal plane crosses through the end of 76, thus a portion of the first inlet portion is substantially perpendicular to the second inlet portion), a second inlet 16 having a third inlet portion (at the top of 76) substantially perpendicular to a fourth inlet portion (at 16) (perpendicular relationship exists as 16 can be bisected vertically, and a horizontal plane crosses through the end of 76, thus a portion of the first inlet portion is substantially perpendicular to the second inlet portion); and
a valve cavity (inside 12) coupled to a ball valve 86 in fluid communication with the at least one outlet, the first inlet and the second inlet; and
an interchangeable housing 38/82 configured to surround the valve enclosure (FIG. 1, 2, 5; Col. 3 line 6-Col. 4 line 12).
Regarding claim 8, Pinette discloses the interchangeable housing entirely covers the valve enclosure (FIG. 1, 2).
Regarding claim 9, Pinette discloses the interchangeable housing comprises one or more parts (FIG. 1, 2, 6).
Regarding claim 10, Pinette discloses the interchangeable housing has a first part 82 with a first side and a first top opening (bottom hole sitting atop 38) and a second part 38 with a second side and a second top opening (at 46) wherein the first top opening is attached (via 38) to the second top opening forming a top hole 46 (FIG. 2).
Top, bottom, and sides are all relative.  The apparatus can be rotated such that certain elements appear on the top, bottom, or side.
Regarding claim 11, Pinette discloses a spout 44 inserted in the top hole (FIG. 2).
Regarding claim 12, Pinette discloses a handle 94 attached to a side of the interchangeable housing (FIG. 1, 2, 5).
Regarding claim 13, Pinette discloses a dispensing system 10 comprising:
a valve enclosure 12 comprising at least one outlet 44 and at least one inlet 14,
a ball valve 26 comprising a ball 86 having at least one inlet orifice 90/92, at least one outlet orifice 88/89 and a stem 94, wherein the inlet orifice and the outlet orifice are configured to be perpendicular to at least a portion of the at least one outlet and at least one inlet (See FIG. 1, 2, 6), respectively,
a valve control 102 connected to the stem to rotatably move the ball within the valve enclosure such that when the ball is in an on position the at least one inlet orifice at least partially aligns with the at least one inlet, wherein the at least one outlet at least partially aligns with the at least one outlet orifice; and
an interchangeable housing 38/82 configured to surround the valve enclosure (FIG. 1, 2, 5; Col. 3 line 6-Col. 4 line 12).
Regarding claim 14, Pinette discloses a removable spout (kitchen spray head not shown), wherein the removeable spout is in fluid communication with the at least one outlet (Col. 3 line 21-23).

Response to Arguments
Applicant's arguments filed 13 October 2020 have been fully considered but they are not persuasive.
The newly applied interpretation of Pinette discloses all of the features claimed within the amended claims, necessitated by the amendments to the claims.
Applicant appears to rely solely on the “side-mounted ball valve” limitation that appears only in the preamble of Claim 7.  The recitation that the valve assembly is a “side-mounted ball valve assembly” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Therefore, the reliance on the side-mounted nature of the valve assembly does not differentiate the present invention over the prior art.
Applicant’s argument based on the use of a ball valve has been remedied by the application of Pinette in lieu of Zhou.  As Pinette discloses all of the limitations given patentable weight, applicant’s arguments are not persuasive.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984.  The examiner can normally be reached on Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753